DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method of newly added claim 20 is distinct from the product of claims 1-19. The inventions are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method does not require the claimed bracket and can be carried out with a curtain rail.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,966,558. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms. As stated in the previous office action, the pending bracket is equivalent to the patented vertical load hanger bracket and the first channel is equivalent to the patented loading channel and the second channel is equivalent to the lock channel and the pocket is equivalent to the drop-down pocket. Further, the added limitations regarding the first and second channels converging are met by the patented limitations requiring the loading channel intersected by a lock channel so as to share said horizontal opening.
Specification
The amendment filed  May 4, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 6 introduces “a barrier” which is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 introduces “a barrier” which is not supported by the original disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens (US 5,329,857).
Regarding claim 1, Owens discloses a bracket comprising: 
a first channel (18) configured to receive a plurality of hanger arms (38 of multiple wall panels); 
a second channel (16) branching from and converging with the first channel (Fig 3A, 3B; 16 branches out to the left from 18 where the two channels converge into a shared portion); and 
the second channel configured to receive one hanger arm (38) of the plurality of hanger arms after the one hanger arm traverses at least a portion of the first channel (hanger 38 is moved up through the first channel 18, and after moving up through 18 and with 32 closed, the second channel is configured to and capable of receiving the hanger), 
wherein the second channel is configured to restrict the one hanger arm from exiting the second channel after the one hanger arm enters the second channel from the first channel (after 32 is closed, the hanger does not enter the first channel, it is understood that the second channel restricts the movement by providing a track for the hanger to follow).
Regarding claim 8, Owens discloses wherein the one hanger arm (38) is configured to be removed from the second channel (38 moves into the first channel).  
Regarding claim 10, Owens discloses wherein the first channel (18) comprises a 90 degree arced loading channel.  
Regarding claim 11, Owens discloses wherein the first channel comprises a vertical opening (bottom of 18 where “C” is pointed, Fig  3A).  
Regarding claim 12, Owens disclose wherein the first channel comprises a vertical opening (where “C” is pointed) and a horizontal opening therefrom (end of channel 18 where it meets the second channel).  
Regarding claim 13, Owens discloses wherein  the one hanger arm includes  the last hanger arm to enter the bracket among the plurality of hanger arms.
Regarding claim 14, Owens discloses wherein the second channel (16) is above a vertical opening of the first channel (18).  
Regarding claim 15, Owens discloses wherein the one hanger arm (38) is an end hanger arm of the plurality of hanger arms (although one hanger arm is shown, Owens discloses that there are multiple wall panels, each wall panel is supported by a hanger arm).
Regarding claim 17, Owens discloses wherein the first channel interfaces with a track such that the plurality of hanger arms are configured to translate out of the first channel and into the track (right horizontally extending track).
Regarding claim 18, Owens discloses wherein the first channel interfaces with a horizontal channel (horizontal channel where the first channel and second channel meet).  
Regarding claim 19, Owens discloses wherein the second channel removably restricts the one hanger arm from entering the first channel (as best understood 32 allows for the second  channel to restrict movement into the first channel and when the arms are  in the second channel  they cannot enter the first channel and the second channel forms a track that guides the movement and therefore understood to restrict movement in to the first channel).
Claims 1-3, 6-9, 11-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haarer (US 3,881,219)
Regarding claim 1, Haarer discloses a bracket (Fig 1 defined by 1 and 4) comprising: 
a first channel (within 1) configured to receive a plurality of hanger arms (3); 
a second channel branching from (branches at a “L”) and converging (where the channels meet) with the first channel; and 
the second channel (within 4) configured to receive one hanger arm of the plurality of hanger arms (3) after the one hanger arm  traverses at least a portion of the first channel,
wherein the second channel is configured to restrict the one hanger from exiting the second channel after the one hanger arm enters the second channel from the first channel (Fig 5).  
Regarding claim 2, Haarer discloses wherein the plurality of hanger arms comprises a plurality of curtain hanger arms configured to hold one or more curtains (draperies).  
Regarding claim 3, Haarer disclose wherein the second channel comprises a pocket (33, Fig 4), and wherein a bottom surface of the pocket resides below a bottom surface of the second channel.  
Regarding claim 6, Haarer discloses wherein the second channel comprises a pocket (33), and wherein the pocket includes a barrier (gate 19) configured to restrict the one hanger arm from translating within the second channel towards the first channel.  
Regarding claim  7, Haarer discloses wherein the second channel (within 4) comprises a pocket (33), and wherein the one hanger arm is configured to at least one of enter or exit the pocket.  
Regarding claim 8, Haarer discloses wherein the one hanger arm (3) is configured to be removed from the second channel.  
Regarding claim 9,  Haarer discloses wherein the second channel terminates at a pocket (Fig 4, 5).  
Regarding claim 11, Haarer discloses wherein the first channel comprises a vertical opening (opening through 2).  
Regarding claim 12, Haarer discloses wherein the first channel comprises a vertical opening (opening through 2) and a horizontal opening therefrom (opening extending horizontally within 1).  
Regarding claim 13, Haarer discloses wherein the first channel and the second channel intersect to share a horizontal opening (where 1 and 4 meet).  
Regarding claim 15, Haarer discloses wherein the first hanger arm is an end hanger arm of the plurality of hanger arms.  
Regarding claim 16, Haarer discloses further comprising an attachment component (Fig 2) that is configured to attach the bracket to at least one of a wall or a ceiling.  
Regarding claim 17, Haarer discloses wherein the first channel interfaces with a track such that the plurality of hanger arms are configured to translate out of the first channel and into the track (track along which the hanger arms slide).
Regarding claim 18, Haarer discloses wherein the first channel interfaces with a horizontal channel (where 1 and 4 meet).  
Regarding claim 19, Haarer discloses wherein the second channel (33 of 4) removably restricts the one hanger arm from entering the first channel.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to Owens and Haarer have been considered but are not persuasive. 
Applicant argues that Owens is limited to a diverter that divers the panel and  does not disclose the second channel configured to restrict the one hanger arm from exiting the second channel after the one hanger arm enters the second channel. Examiner respectfully disagrees, as best understood diverter (32) allows for the second  channel to restrict movement into the first channel and when the arms are  in the second channel  they cannot enter the first channel and the second channel forms a track that guides the movement and therefore understood to restrict movement in to the first channel. It is understood that after the hanger moves from the channel 18 into the horizontal channel and the diverter blocks reentry into the first channel, the hanger can enter the second channel. Further, it is understood that the second channel branches from the first channel  and converges where the channels meet.
Applicant argues that Haarer discloses an L-shaped channel and does not restrict the one hanger arm from exiting the second channel after the one hanger arm enters the second channel from the first channel. Examiner respectfully disagrees. It is understood that the “L” shape provides two channel, with a first portion of the “L” forming the first channel and a second portion the “L” forming the second channel. When the hanger  is in the second channel it is understood to be restricted as movement from the second channel back to the first channel is impeded by the directional change that the hanger must overcome in order to reenter the first channel. Further, it is understood that the second channel branches from the first channel  and converges where the channels meet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As pointed out in the previous action, Zinger (US 5,513,419), though not applied, discloses first and second channels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634